[a104_guarantyofnon-recou001.jpg]
EXHIBIT 10.4 GUARANTY OF NON-RECOURSE OBLIGATIONS This GUARANTY OF NON-RECOURSE
OBLIGATIONS (this “Guaranty”), dated as of June 17, 2020, is executed by the
undersigned (“Guarantor”), to and for the benefit of PNC BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”). RECITALS: A. Pursuant to
that certain Master Credit Facility Agreement dated as of the date hereof, by
and among the entities identified as Borrower set forth on Schedule I attached
hereto (“Borrower”) and Lender (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Master Agreement”), Lender is making
loans in favor of Borrower, comprised of a $79,170,000 Variable Advance and a
$79,170,000 Fixed Advance (collectively, the “Advances”), in accordance with the
terms of the Master Agreement, as evidenced by one or more Multifamily Notes,
executed by Borrower and made payable to the order of Lender (individually and
collectively, as amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Note”). B. The Note will be secured by, among other
things, the Security Instrument (as defined in the Master Agreement) encumbering
the real property described in the Security Instrument (individually and
collectively, the “Mortgaged Property”). C. Guarantor has an economic interest
in Borrower or will otherwise obtain a material financial benefit from the
Advances to Borrower. D. As a condition to entering into the Master Agreement,
Lender requires that Guarantor execute this Guaranty. NOW, THEREFORE, in order
to induce Lender to enter into the Master Agreement, and in consideration
thereof, Guarantor agrees as follows: AGREEMENTS: 1. Recitals. The recitals set
forth above are incorporated herein by reference as if fully set forth in the
body of this Guaranty. 2. Defined Terms. Capitalized terms used and not
specifically defined herein have the meanings given to such terms in the Master
Agreement. Guaranty of Non-Recourse Obligations Form 6015.MCFA Page 1 Fannie Mae
06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou002.jpg]
3. Guaranteed Obligations. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Lender the full and prompt payment and performance
when due, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of: (a) all amounts, obligations and
liabilities owed to Lender under Article 3 (Personal Liability) of the Master
Agreement (including the payment and performance of all indemnity obligations of
Borrower described in Section 3.03 (Personal Liability for Indemnity
Obligations) of the Master Agreement and including all of Borrower’s obligations
under the Environmental Indemnity Agreement (as the Master Agreement and
Environmental Indemnity Agreement may be modified from time to time)); and (b)
all costs and expenses, including reasonable fees and out-of-pocket expenses of
attorneys and expert witnesses, incurred by Lender in enforcing its rights under
this Guaranty. 4. Survival of Guaranteed Obligations. The obligations of
Guarantor under this Guaranty shall survive any Foreclosure Event, and any
recorded release or reconveyance of the Security Instrument or any release of
any other security for any of the Indebtedness. 5. Guaranty of Payment;
Community Property. Guarantor’s obligations under this Guaranty constitute a
present and unconditional guaranty of payment and not merely a guaranty of
collection. If Guarantor (or any Guarantor, if more than one) is a married
person, and the state of residence of Guarantor or Guarantor’s spouse is a
community property jurisdiction, Guarantor (or each such married Guarantor, if
more than one) agrees that Lender may satisfy Guarantor’s obligations under this
Guaranty to the extent of all Guarantor’s separate property and Guarantor’s
interest in any community property. 6. Obligations Unsecured; Cross-Default. The
obligations of Guarantor under this Guaranty shall not be secured by the
Security Instrument or the Master Agreement. However, a default under this
Guaranty shall be an Event of Default under the Master Agreement, and a default
under this Guaranty shall entitle Lender to be able to exercise all of its
rights and remedies under the Master Agreement and the other Loan Documents. 7.
Continuing Guaranty. The obligations of Guarantor under this Guaranty shall be
unconditional irrespective of the genuineness, validity, regularity or
enforceability of any provision of this Guaranty, the Note, the Master
Agreement, the Security Instrument or any other Loan Document. Guarantor agrees
that performance of the obligations hereunder shall be a primary obligation,
shall not be subject to any counterclaim, set-off, recoupment, abatement,
deferment or defense based upon any claim that Guaranty of Non-Recourse
Obligations Form 6015.MCFA Page 2 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST
(STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou003.jpg]
Guarantor may have against Lender, Borrower, any other guarantor of the
obligations hereunder or any other Person, and shall remain in full force and
effect without regard to, and shall not be released, discharged or affected in
any way by any circumstance or condition (whether or not Guarantor shall have
any knowledge thereof), including: (a) any assignment, sale or other transfer of
Borrower’s interest in all or any part of the real or personal property which at
any time constitutes collateral for the payment of the obligations hereunder,
including, a conveyance of such property in connection with a Foreclosure Event;
(b) any resort to Guarantor for payment of all or any portion of the obligations
hereunder, whether or not Lender shall have resorted to any collateral securing
the obligations hereunder, if any, or shall have proceeded to pursue or exhaust
its remedies against Borrower (or any other Person) primarily or secondarily
liable for the obligations hereunder; (c) any furnishing, exchange, substitution
or release of any collateral securing repayment of the Advances, or any failure
to perfect any lien in such collateral; (d) any failure, omission or delay on
the part of Borrower, Guarantor, any other guarantor of the obligations
hereunder or Lender to conform or comply with any term of any of the Loan
Documents or failure of Lender to give notice of any Event of Default; (e) any
action or inaction by Lender under or in respect of any of the Loan Documents,
any failure, lack of diligence, omission or delay on the part of Lender to
perfect, enforce, assert or exercise any lien, security interest, right, power
or remedy conferred upon it in any of the Loan Documents, or any other action or
inaction on the part of Lender; (f) any Bankruptcy Event, or any voluntary or
involuntary bankruptcy, insolvency, reorganization, arrangement, readjustment,
assignment for the benefit of creditors, composition, receivership, liquidation,
marshaling of assets and liabilities or similar events or proceedings with
respect to Guarantor or any other guarantor of the obligations hereunder, or any
of their respective property or creditors or any action taken by any trustee or
receiver or by any court in such proceeding; (g) any merger or consolidation of
Borrower into or with any entity or any sale, lease or Transfer of any asset of
Borrower, Guarantor or any other guarantor of the obligations hereunder to any
other Person; (h) any change in the ownership of Borrower or any change in the
relationship between Borrower, Guarantor or any other guarantor of the
obligations hereunder, or any termination of such relationship; (i) any release
or discharge by operation of law of Borrower, Guarantor or any other guarantor
of the obligations hereunder, or any obligation or agreement contained in any of
the Loan Documents; or Guaranty of Non-Recourse Obligations Form 6015.MCFA Page
3 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA)
49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou004.jpg]
(j) any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing, and whether seen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against Borrower
or Guarantor to the fullest extent permitted by law. 8. Guarantor Waivers.
Guarantor hereby waives: (a) any right to the enforcement, assertion or exercise
of any right, power or remedy conferred upon Lender in the Loan Documents or
otherwise; (b) any requirement that Lender act with diligence in enforcing its
rights under the Loan Documents or this Guaranty; (c) any failure by Lender to
file or enforce a claim against the estate (either in administration, bankruptcy
or any other proceeding) of Borrower or any other Person; (d) any defense based
upon an election of remedies by Lender which destroys or otherwise impairs the
subrogation rights of Guarantor or the right of Guarantor (after payment of
Guarantor’s obligations hereunder) to proceed against Borrower for
reimbursement, or both; (e) any defense based upon any taking, modification or
release of any collateral for the Guarantor’s obligations hereunder, if any, or
any failure to perfect any security interest in, or the taking of, or failure to
take any other action with respect to, any collateral securing payment of
Guarantor’s obligations hereunder, if any; (f) any defense based upon the
addition, substitution or release, in whole or in part, of any Person(s),
including, without limitation, another guarantor, primarily or secondarily
liable for or in respect of Guarantor’s obligations hereunder; (g) all other
notices which may or might be lawfully waived by Guarantor; (h) the benefit of
all principles or provisions of law, statutory or otherwise, which are or might
be in conflict with the terms of this Guaranty (and agrees that Guarantor’s
obligations shall not be affected by any circumstances, whether or not referred
to in this Guaranty, which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor); (i) the benefits of any right of
discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors; (j) diligence in
collecting the Indebtedness, presentment, demand for payment, protest and all
notices with respect to the Loan Documents and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any Event of
Default, notice of intent to accelerate, notice of acceleration, notice of
Guaranty of Non-Recourse Obligations Form 6015.MCFA Page 4 Fannie Mae 06-16 ©
2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou005.jpg]
dishonor, notice of foreclosure, notice of protest and notice of the incurring
by Borrower of any obligation or indebtedness; and (k) all rights to require
Lender to: (1) proceed against or exhaust any collateral held by Lender to
secure the repayment of the Indebtedness; (2) proceed against or pursue any
remedy it may now or hereafter have against Borrower or any guarantor, or, if
Borrower or any guarantor is a partnership, any general partner of Borrower or
general partner of any guarantor; or (3) demand or require collateral security
from Borrower, any other guarantor or any other Person as provided by applicable
law or otherwise. 9. No Effect Upon Obligations. At any time or from time to
time and any number of times, without notice to Guarantor and without releasing,
discharging or affecting the liability of Guarantor: (a) the time for payment of
the principal of or interest on the Indebtedness may be extended or the
Indebtedness may be renewed in whole or in part; (b) the rate of interest on or
period of amortization of any Advance or the amount of the Monthly Debt Service
Payments payable under the Loan Documents may be modified; (c) the time for
Borrower’s performance of or compliance with any covenant or agreement contained
in any Loan Document, whether presently existing or hereinafter entered into,
may be extended or such performance or compliance may be waived; (d) the
maturity of the Indebtedness may be accelerated as provided in the Loan
Documents; (e) any or all payments due under the Master Agreement or any other
Loan Document may be reduced; (f) any Loan Document may be modified or amended
by Lender and Borrower in any respect, including the making of a Future Advance;
(g) any amounts under the Master Agreement or any other Loan Document may be
released; (h) any security for the Indebtedness may be modified, exchanged,
released, surrendered or otherwise dealt with or additional security may be
pledged or mortgaged for the Indebtedness; Guaranty of Non-Recourse Obligations
Form 6015.MCFA Page 5 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC
(2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou006.jpg]
(i) the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower; (j) any payments made by
Borrower to Lender may be applied to the Indebtedness in such priority as Lender
may determine in its discretion; and (k) any other terms of the Loan Documents
may be modified as required by Lender. 10. Representations and Warranties. The
representations and warranties made by Guarantor to Lender in this Section 10
are made as of each Effective Date, and are true and correct except as disclosed
on the Guarantor Exceptions to Representations and Warranties Schedule attached
hereto as Schedule II. (a) Due Organization and Qualification; Organizational
Agreements. (1) Guarantor is validly existing and qualified to transact business
and is in good standing in the state in which it is formed or organized and in
each other jurisdiction that qualification or good standing is required
according to Applicable Law to conduct its business and where the failure to be
so qualified or in good standing would adversely affect the validity,
enforceability or the ability of Guarantor to perform its obligations under this
Guaranty. (2) True, correct and complete Organizational Documents of Guarantor
have been delivered to Lender prior to each Effective Date. (b) Location.
Guarantor’s General Business Address is Guarantor’s principal place of business
and principal office. (c) Power and Authority. Guarantor has the requisite power
and authority: (1) to carry on its business as now conducted and as contemplated
to be conducted in connection with the performance of its obligations under this
Guaranty; and (2) to execute and deliver this Guaranty, and to carry out the
transactions contemplated by this Guaranty. (d) Due Authorization. The
execution, delivery, and performance of this Guaranty have been duly authorized
by all necessary action and proceedings by or on behalf of Guarantor, and no
further approvals or filings of any kind, including any approval of or filing
with any Governmental Authority, are Guaranty of Non-Recourse Obligations Form
6015.MCFA Page 6 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020
MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou007.jpg]
required by or on behalf of Guarantor as a condition to the valid execution,
delivery, and performance by Guarantor of this Guaranty, except filings required
to perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence. (e) Valid and
Binding Obligations. This Guaranty has been duly executed and delivered by
Guarantor and constitutes the legal, valid, and binding obligations of
Guarantor, enforceable against Guarantor in accordance with its terms, except as
such enforceability may be limited by applicable Insolvency Laws or by the
exercise of discretion by any court. (f) Effect of Guaranty on Financial
Condition. Guarantor is not Insolvent and will not be rendered Insolvent by the
transactions contemplated by the provisions of this Guaranty. In connection with
the execution and delivery of this Guaranty, and the incurrence by Guarantor of
the obligations under this Guaranty, Guarantor did not receive less than
reasonably equivalent value in exchange for the incurrence of the obligations of
Guarantor under this Guaranty. (g) Economic Sanctions, Anti-Money Laundering,
and Anti-Corruption. (1) Guarantor is not in violation of any applicable civil
or criminal laws or regulations, including those requiring internal controls,
intended to prohibit, prevent, or regulate money laundering, drug trafficking,
terrorism, or corruption, of the United States and the jurisdiction where the
Mortgaged Property is located or where the Person resides, is domiciled, or has
its principal place of business. (2) Guarantor is not a Person: against whom
proceedings are pending for any alleged violation of any laws described in
Section 10(g)(1); that has been convicted of any violation of, has been subject
to civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 10(g)(1); or with whom
any United States Person, any entity organized under the laws of the United
States or its constituent states or territories, or any entity, regardless of
where organized, having its principal place of business within the United States
or any of its territories, is a Sanctioned Person or is otherwise prohibited
from transacting business of the type contemplated by this Guaranty and the
other Loan Documents under any other Applicable Law. (3) Guarantor is in
compliance with all applicable Economic Sanctions laws and regulations. Guaranty
of Non-Recourse Obligations Form 6015.MCFA Page 7 Fannie Mae 06-16 © 2016 Fannie
Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou008.jpg]
(h) No Bankruptcies or Judgments. Guarantor is not currently: (1) the subject of
or a party to any completed or pending bankruptcy, reorganization, including any
receivership or other insolvency proceeding; (2) preparing or intending to be
the subject of a Bankruptcy Event; (3) the subject of any judgment unsatisfied
of record or docketed in any court; or (4) Insolvent. (i) No Actions or
Litigation. (1) There are no claims, actions, suits, or proceedings at law or in
equity by or before any Governmental Authority now pending against or, to
Guarantor’s knowledge, threatened against or affecting Guarantor or any
Mortgaged Property not otherwise covered by insurance (except claims, actions,
suits, or proceedings regarding fair housing, anti- discrimination, or equal
opportunity, which shall always be disclosed); and (2) there are no claims,
actions, suits, or proceedings at law or in equity by or before any Governmental
Authority now pending or, to Guarantor’s knowledge, threatened against or
affecting Guarantor or Key Principal, which claims, actions, suits, or
proceedings, if adversely determined (individually or in the aggregate)
reasonably would be expected to materially adversely affect the financial
condition or business of Borrower, Guarantor, or Key Principal or the condition,
operation, or ownership of the Mortgaged Property (except claims, actions,
suits, or proceedings regarding fair housing, anti- discrimination, or equal
opportunity, which shall always be deemed material). (j) Payment of Taxes,
Assessments, and Other Charges. Guarantor confirms that: (1) it has filed all
federal, state, county, and municipal tax returns and reports required to have
been filed by Guarantor; (2) it has paid, before any fine, penalty, interest,
lien, or costs may be added thereto, all taxes, governmental charges, and
assessments due and payable with respect to such returns and reports; (3) there
is no controversy or objection pending, or to the knowledge of Guarantor,
threatened in respect of any tax returns of Guarantor; and (4) it has made
adequate reserves on its books and records for all taxes that have accrued but
which are not yet due and payable. Guaranty of Non-Recourse Obligations Form
6015.MCFA Page 8 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020
MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou009.jpg]
(k) Not a Foreign Person. Guarantor is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Internal Revenue Code. (l) Default Under Other
Obligations. (1) The execution, delivery, and performance of the obligations
imposed on Guarantor under this Guaranty will not cause Guarantor to be in
default under the provisions of any agreement, judgment or order to which
Guarantor is a party or by which such Guarantor is bound. (2) There are no
defaults by Guarantor or, to the knowledge of Guarantor, by any other Person
under any contract to which Guarantor is a party, including any management,
rental, service, supply, security, maintenance or similar contract, other than
defaults which do not have, and are not reasonably expected to have, a Material
Adverse Effect. (m) Prohibited Person. Guarantor is not a Prohibited Person. (n)
No Contravention; No Liens. Neither the execution and delivery of this Guaranty,
nor the fulfillment of or compliance with the terms and conditions of this
Guaranty nor the payment or performance of the obligations of Guarantor under
this Guaranty: (1) does or will conflict with or result in any breach or
violation of any Applicable Law enacted or issued by any Governmental Authority
or other agency having jurisdiction over Guarantor, the Mortgaged Properties or
any other portion of the Collateral or other assets of Guarantor, or any
judgment or order applicable to Guarantor or to which Guarantor, the Mortgaged
Properties or other assets of Guarantor are subject; (2) does or will conflict
with or result in any breach or violation of, or constitute a default under, any
of the terms, conditions or provisions of Guarantor’s Organizational Documents,
any indenture, existing agreement or other instrument to which Guarantor is a
party or to which Guarantor, the Mortgaged Properties or any other portion of
the Collateral or other assets of Guarantor are subject; or (3) does or will
require the consent or approval of any creditor of Guarantor, any Governmental
Authority or any other Person except such consents or approvals which have
already been obtained. Guaranty of Non-Recourse Obligations Form 6015.MCFA Page
9 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA)
49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou010.jpg]
(o) Financial Information. All financial statements and data, including
statements of cash flow and income and operating expenses, that have been
delivered to Lender by Guarantor: (1) are true, complete and correct in all
material respects; and (2) present fairly the financial condition of Guarantor
as of its date. 11. Covenants. (a) Maintenance of Existence; Organizational
Documents. Guarantor shall maintain its existence, its entity status,
franchises, rights, and privileges under the laws of the state of its formation
or organization (as applicable). Guarantor shall continue to be duly qualified
and in good standing to transact business in each jurisdiction in which
qualification or standing is required according to Applicable Law to conduct its
business where the failure to do so would adversely affect the validity,
enforceability, or the ability of Guarantor to perform Guarantor’s obligations
hereunder. None of Guarantor nor any partner, member, manager, officer or
director of any Guarantor shall make or allow any material change to the
Organizational Documents or organizational structure of Guarantor, including
changes relating to the Control of Guarantor, without Lender’s prior written
consent. (b) Economic Sanctions, Anti-Money Laundering, and Anti-Corruption. (1)
Guarantor shall remain in compliance with any applicable civil or criminal laws
or regulations (including those requiring internal controls) intended to
prohibit, prevent, or regulate money laundering, drug trafficking, terrorism, or
corruption, of the United States and the jurisdiction where the Mortgaged
Property is located or where the Person resides, is domiciled, or has its
principal place of business. (2) At no time shall Guarantor be a Person: against
whom proceedings are pending for any alleged violation of any laws described in
Section 11(b)(1); that has been convicted of any violation of, has been subject
to civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 11(b)(1); or with whom
any United States Person, any entity organized under the laws of the United
States or its constituent states or territories, or any entity, regardless of
where organized, having its principal place of business within the United States
or any of its territories, is a Sanctioned Person or is otherwise prohibited
from transacting business of the type contemplated by this Guaranty and the
other Loan Documents under any other Applicable Law. Guaranty of Non-Recourse
Obligations Form 6015.MCFA Page 10 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST
(STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou011.jpg]
(3) Guarantor shall at all times remain in compliance with any applicable
Economic Sanctions laws and regulations. (c) Payment of Taxes, Assessments, and
Other Charges. Guarantor shall file all federal, state, county and municipal tax
returns and reports required to be filed by Guarantor and shall pay, before any
fine, penalty, interest, or cost may be added thereto, all taxes payable with
respect to such returns and reports. (d) Notice of Litigation or Insolvency.
Guarantor shall give immediate written notice to Lender of any claims, actions,
suits or proceedings at law or in equity (including any insolvency, bankruptcy,
or receivership proceeding) by or before any Governmental Authority pending or,
to Guarantor’s knowledge, threatened against or affecting any Borrower Entity or
the Mortgaged Property, which claims, actions, suits or proceedings, if
adversely determined reasonably would be expected to materially adversely affect
the financial condition or business of any Borrower Entity or the condition or
ownership of the Mortgaged Property (including any claims, actions, suits, or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be deemed material). (e) Confidentiality of Certain
Information. Guarantor shall not disclose, and shall not permit to be disclosed,
any terms, conditions, underwriting requirements, or underwriting procedures of
the Master Agreement or any of the Loan Documents; provided, however, that such
information may be disclosed (1) as required by law or pursuant to GAAP, (2) to
officers, directors, employees, agents, partners, attorneys, accountants,
engineers, and other consultants of Guarantor who need to know such information,
provided such Persons are instructed to treat such information confidentially,
(3) to any regulatory authority having jurisdiction over Guarantor, (4) in
connection with any filings with the Securities and Exchange Commission or other
Governmental Authorities, or (5) to any other Person to which such delivery or
disclosure may be necessary or appropriate (A) in compliance with any law, rule,
regulation or order applicable to Guarantor, or (B) in response to any subpoena
or other legal process or information investigative demand. Guarantor shall
promptly notify Lender in writing upon any violation of any covenant set forth
in any Loan Document of which Guarantor has notice or knowledge; provided,
however, any such written notice by Guarantor to Lender shall not relieve
Guarantor of, or result in a waiver of, any obligation under this Guaranty. 12.
Condition of Borrower. Guarantor has reviewed the Master Agreement, the Note and
this Guaranty. Guarantor is fully aware of the financial condition of Borrower
and is executing and delivering this Guaranty based solely upon Guarantor’s own
independent investigation of all matters pertinent hereto and is not relying in
any manner upon any representation or statement made by Lender. Guarantor
represents and warrants that Guarantor is in a position to obtain, and Guarantor
hereby assumes Guaranty of Non-Recourse Obligations Form 6015.MCFA Page 11
Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA)
49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou012.jpg]
full responsibility for obtaining, any additional information concerning
Borrower’s financial condition and any other matters pertinent hereto as
Guarantor may desire and Guarantor is not relying upon or expecting Lender to
furnish to Guarantor any information now or hereafter in Lender’s possession
concerning the same or any other matter. By executing this Guaranty, Guarantor
knowingly accepts the full range of risks encompassed within a contract of this
type, which risks Guarantor acknowledges. 13. Joint and Several Liability. If
more than one Person executes this Guaranty as Guarantor, such Persons shall be
liable for the obligations hereunder on a joint and several basis. Lender, in
its discretion, may: (a) to the extent permitted by applicable law, bring suit
against Guarantor, or any one or more of the Persons constituting Guarantor, and
any other guarantor, jointly and severally, or against any one or more of them;
(b) compromise or settle with any one or more of the Persons constituting
Guarantor, or any other guarantor, for such consideration as Lender may deem
proper; (c) discharge or release one or more of the Persons constituting
Guarantor, or any other guarantor, from liability or agree not to sue such
Person; and (d) otherwise deal with Guarantor and any guarantor, or any one or
more of them, in any manner, and no such action shall impair the rights of
Lender to collect from Guarantor any amount guaranteed by Guarantor under this
Guaranty. Nothing contained in this Section 13 shall in any way affect or impair
the rights or obligations of Guarantor with respect to any other guarantor. 14.
Subordination of Affiliated Debt. Any indebtedness of Borrower held by Guarantor
now or in the future is and shall be subordinated to the Indebtedness and any
such indebtedness of Borrower shall be collected, enforced and received by
Guarantor, as trustee for Lender, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.
15. Subrogation. Guarantor shall have no right of, and hereby waives any claim
for, subrogation or reimbursement against Borrower or any general partner of
Borrower by reason of any payment by Guarantor under this Guaranty, whether such
right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the
Insolvency Laws. Guaranty of Non-Recourse Obligations Form 6015.MCFA Page 12
Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA)
49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou013.jpg]
16. Voidable Transfer. If any payment by Borrower is held to constitute a
preference under any Insolvency Laws or similar laws, or if for any other reason
Lender is required to refund any sums to Borrower, such refund shall not
constitute a release of any liability of Guarantor under this Guaranty. It is
the intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty shall not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance. If any payment by
any Guarantor should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Insolvency Laws relating to a Voidable Transfer, and if Lender
is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the advice of its counsel, then the
obligations guaranteed hereunder shall automatically be revived, reinstated and
restored by the amount of such Voidable Transfer or the amount of such Voidable
Transfer that Lender is required or elects to repay or restore, including all
reasonable costs, expenses and legal fees incurred by Lender in connection
therewith, and shall exist as though such Voidable Transfer had never been made,
and any other guarantor, if any, shall remain liable for such obligations in
full. 17. Credit Report/Credit Score. Guarantor acknowledges and agrees that
Lender is authorized, no more frequently than once in any twelve (12) month
period, to obtain a credit report (if applicable) on Guarantor, the cost of
which shall be paid for by Guarantor. Guarantor acknowledges and agrees that
Lender is authorized to obtain a Credit Score (if applicable) for Guarantor at
any time at Lender’s expense. 18. Financial Reporting. In the event Guarantor
receives or obtains any audited financial statements and such financial
statements are required to be delivered to Lender under Section 8.02(b) of the
Master Agreement, Guarantor shall deliver or cause to be delivered to Lender the
audited versions of such financial statements. Guarantor shall deliver to Lender
such Guarantor financial statements as required by Section 8.02 of the Master
Agreement. Lender may require that Guarantor’s books and records be audited, at
Guarantor’s expense, by an independent certified public accountant selected by
Lender in order to produce or audit any statements, schedules, and reports of
Guarantor or the Mortgaged Property required by Section 8.02 of the Master
Agreement, if (1) Guarantor fails to provide in a timely manner the statements,
schedules, and reports required by Section 8.02 of the Master Agreement and,
thereafter, Guarantor fails to provide such statements, schedules and reports
within the cure period provided in Section 14.01(c) of the Master Agreement; or
(2) the statements, schedules, and reports submitted to Lender pursuant to
Section 8.02 of the Master Agreement are not full, complete, and accurate in all
material respects as determined by Lender and, thereafter, Guarantor fails to
provide such Guaranty of Non-Recourse Obligations Form 6015.MCFA Page 13 Fannie
Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou014.jpg]
statements, schedules, and reports within the cure period provided in Section
14.01(c) of the Master Agreement; or (3) an Event of Default has occurred and is
continuing. Notwithstanding the foregoing, the ability of Lender to require the
delivery of audited financial statements shall be limited to not more than once
per Guarantor’s fiscal year so long as no Event of Default has occurred during
such fiscal year (or any event which, with the giving of written notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing). Guarantor shall cooperate with Lender in order to satisfy the
provisions of this Section 18. All related costs and expenses of Lender shall
become immediately due and payable by Guarantor within ten (10) Business Days
after demand therefor. 19. Further Assurances. Guarantor acknowledges that
Lender (including its successors and assigns) may sell or transfer the Advances,
or any interest in the Advances. (a) Guarantor shall, subject to Section 19(b)
below: (1) comply with the reasonable requirements of Lender or any Investor of
the Advances or provide, or cause to be provided, to Lender or any Investor of
the Advances within ten (10) days of the request, at Borrower’s and Guarantor’s
cost and expense, such further documentation or information as Lender or
Investor may reasonably require, in order to enable: (A) Lender to sell the
Advances to such Investor; (B) Lender to obtain a refund of any commitment fee
from any such Investor; or (C) any such Investor to further sell or securitize
the Advances; (2) confirm that Guarantor is not in default under this Guaranty
or in observing any of the covenants or agreements contained in this Guaranty
(or, if Guarantor is in default, describing such default in reasonable detail);
and (3) execute and deliver to Lender or any Investor such other documentation,
including any amendments, corrections, deletions or additions to this Guaranty
as is reasonably required by Lender or such Investor. (b) Nothing in this
Section 19 shall require Guarantor to do any further act that has the effect of:
(1) changing the essential economic terms of the Advances set forth in the Loan
Documents; Guaranty of Non-Recourse Obligations Form 6015.MCFA Page 14 Fannie
Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou015.jpg]
(2) imposing on Borrower or Guarantor greater personal liability under the Loan
Documents than as set forth in the Loan Documents; or (3) materially changing
the rights and obligations of Borrower or Guarantor under the Loan Documents.
20. Successors and Assigns. Lender may assign its rights under this Guaranty in
whole or in part and, upon any such assignment, all the terms and provisions of
this Guaranty shall inure to the benefit of such assignee to the extent so
assigned. Guarantor may not assign its rights, duties or obligations under this
Guaranty, in whole or in part, without Lender’s prior written consent and any
such assignment shall be deemed void ab initio. The terms used to designate any
of the parties herein shall be deemed to include the heirs, legal
representatives, successors and assigns of such parties. 21. Final Agreement.
Guarantor acknowledges receipt of a copy of each of the Loan Documents and this
Guaranty. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES. All prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Guaranty. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged or terminated except by an agreement in writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in that agreement. 22. Governing Law. This Guaranty shall be governed by
and construed in accordance with the substantive law of the District of Columbia
without regard to the application of choice of law principles that would result
in the application of the laws of another jurisdiction. 23. Jurisdiction.
Guarantor agrees that any controversy arising under or in relation to this
Guaranty shall be litigated exclusively in the District of Columbia. The state
and federal courts and authorities with jurisdiction in the District of Columbia
shall have exclusive jurisdiction over all controversies which shall arise under
or in relation to this Guaranty or any other Loan Document with respect to the
subject matter hereof. Guarantor irrevocably consents to service, jurisdiction
and venue of such courts for any such litigation and waives any other venue to
which it might be entitled by virtue of domicile, habitual residence or
otherwise. Guaranty of Non-Recourse Obligations Form 6015.MCFA Page 15 Fannie
Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou016.jpg]
24. Time is of the Essence. Guarantor agrees that, with respect to each and
every obligation and covenant contained in this Guaranty, time is of the
essence. 25. No Reliance. Guarantor acknowledges, represents and warrants that:
(a) it understands the nature and structure of the transactions contemplated by
this Guaranty and the other Loan Documents; (b) it is familiar with the
provisions of all of the documents and instruments relating to such
transactions; (c) it understands the risks inherent in such transactions,
including the risk of loss of all or any part of the Mortgaged Property or of
the assets of Guarantor; (d) it has had the opportunity to consult counsel; and
(e) it has not relied on Lender for any guidance or expertise in analyzing the
financial or other consequences of the transactions contemplated by this
Guaranty or any other Loan Document or otherwise relied on Lender in any manner
in connection with interpreting, entering into or otherwise in connection with
this Guaranty, any other Loan Document or any of the matters contemplated hereby
or thereby. 26. Notices. Guarantor agrees to notify Lender of any change in
Guarantor’s address within ten (10) Business Days after such change of address
occurs. All notices under this Guaranty shall be: (a) in writing and shall be
(1) delivered, in person; (2) mailed, postage prepaid, either by registered or
certified delivery, return receipt requested; (3) sent by overnight courier; or
(4) sent by electronic mail with originals to follow by overnight courier; (b)
addressed to the intended recipient at the notice addresses provided under the
signature block at the end of this Guaranty; and (c) deemed given on the earlier
to occur of: Guaranty of Non-Recourse Obligations Form 6015.MCFA Page 16 Fannie
Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou017.jpg]
(1) the date when the notice is received by the addressee; or (2) if the
recipient refuses or rejects delivery, the date on which the notice is so
refused or rejected, as conclusively established by the records of the United
States Postal Service or such express courier service. 27. Construction. (a) Any
reference in this Guaranty to an “Exhibit” or “Schedule” or a “Section” or an
“Article” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an exhibit or schedule attached to this Guaranty or
to a Section or Article of this Guaranty. (b) Any reference in this Guaranty to
a statute or regulation shall be construed as referring to that statute or
regulation as amended from time to time. (c) Use of the singular in this
Guaranty includes the plural and use of the plural includes the singular. (d) As
used in this Guaranty, the term “including” means “including, but not limited
to” or “including, without limitation,” and is for example only, and not a
limitation. (e) Whenever Guarantor’s knowledge is implicated in this Guaranty or
the phrase “to Guarantor’s knowledge” or a similar phrase is used in this
Guaranty, Guarantor’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Guarantor’s knowledge after reasonable and diligent inquiry and
investigation. (f) Unless otherwise provided in this Guaranty, if Lender’s
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender’s
sole and absolute discretion. (g) All references in this Guaranty to a separate
instrument or agreement shall include such instrument or agreement as the same
may be amended or supplemented from time to time pursuant to the applicable
provisions thereof. (h) “Lender may” shall mean at Lender’s discretion, but
shall not be an obligation. 28. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF GUARANTOR AND LENDER (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR
ANY LOAN DOCUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS GUARANTOR AND
LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE. THIS WAIVER OF Guaranty of Non-Recourse Obligations Form
6015.MCFA Page 17 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC
(2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou018.jpg]
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY GUARANTOR AND LENDER, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. 29. Schedules. The
schedules, if any, attached to this Guaranty are incorporated fully into this
Guaranty by this reference and each constitutes a substantive part of this
Guaranty. 30. Interpretation. The parties hereto acknowledge that each party and
their respective counsel have participated in the drafting and revision of this
Guaranty. Accordingly, the parties agree that any rule of construction that
disfavors the drafting party shall not apply in the interpretation of this
Guaranty or any amendment or supplement or exhibit hereto or thereto. ATTACHED
SCHEDULE. The following Schedules are attached to this Guaranty: Schedule I List
of Borrower Entities Schedule II Guarantor Exceptions to Representations and
Warranties Schedule [Remainder of Page Intentionally Blank] Guaranty of
Non-Recourse Obligations Form 6015.MCFA Page 18 Fannie Mae 06-16 © 2016 Fannie
Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou019.jpg]
IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
(where applicable) or has caused this Guaranty to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Guarantor intends that this Guaranty shall be deemed to be
signed and delivered as a sealed instrument. GUARANTOR: STEADFAST APARTMENT
REIT, INC., a Maryland corporation By: ---'c!_=--~--,,6-~
_:':'1---!--'-~--=---=---(SEAL) Name: _ E_ll_a_S_. _N_e..._y_la_nd__ l ____ ___
Title: President Address for Notices to Guarantor: c/o Steadfast Companies 18100
Von Karman A venue, Suite 500 Irvine, California 92612 Attention - General
Counsel Email: Gus.Bahn@SteadfastCo.com with a courtesy copy to Borrower's
counsel: 1 DeFrenza Lee LLP 3200 Park Center Drive, Suite 1160 Costa Mesa,
California 92626 Attention: Lynn Lee 1 Lender shall endeavor to give Borrower's
counsel a courtesy copy of any notice given to Borrower by Lender; provided,
however, failure to provide such courtesy copy notice shall not affect the
validity or sufficiency of any notice to Borrower, shall not affect Lender's
rights and remedies hereunder or under any other Loan Document, nor subject
Lender to any claim by or liability to Borrower. Guaranty of Non-Recourse
Obligations Form 6015.MCFA Page S-1 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST
(STAR) 2/PNC (2020 MCFA) 49053538-v:I



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou020.jpg]
SCHEDULE I List of Borrower Entities (a) SIR Hamburg, LLC, a Delaware limited
liability company (b) Brice Grove Apartments, LLC, a Delaware limited liability
company (c) SIR Mallard Crossing, LLC, a Delaware limited liability company (d)
SIR Montclair Parc, LLC, a Delaware limited liability company (e) SIR Carrington
Champion, LLC, a Delaware limited liability company (f) SIR Carrington Place,
LLC, a Delaware limited liability company (g) SIR Waterford Riata, LLC, a
Delaware limited liability company Guaranty of Non-Recourse Obligations Form
6015.MCFA Page I-1 Fannie Mae 06-16 © 2016 Fannie Mae STEADFAST (STAR) 2/PNC
(2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 
[a104_guarantyofnon-recou021.jpg]
SCHEDULE II Guarantor Exceptions to Representations and Warranties Schedule (1)
Except for (i) property tax assessment appeals and (ii) residential actions in
the ordinary course of business, there are no claims, actions, suits, or
proceedings at law or in equity by or before any Governmental Authority now
pending against or, to Guarantor’s knowledge, threatened against or affecting
Guarantor or any Mortgaged Property not otherwise covered by insurance (except
claims, actions, suits, or proceedings regarding fair housing,
anti-discrimination, or equal opportunity, which shall always be disclosed); and
(2) there are no claims, actions, suits, or proceedings at law or in equity by
or before any Governmental Authority now pending or, to Guarantor’s knowledge,
threatened against or affecting Guarantor or Key Principal, which claims,
actions, suits, or proceedings, if adversely determined (individually or in the
aggregate) reasonably would be expected to materially adversely affect the
financial condition or business of Borrower, Guarantor, or Key Principal or the
condition, operation, or ownership of the Mortgaged Property (except claims,
actions, suits, or proceedings regarding fair housing, anti- discrimination, or
equal opportunity, which shall always be deemed material). Guaranty of
Non-Recourse Obligations Form 6015.MCFA Schedule II-1 Fannie Mae 06-16 © 2016
Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49053538-v4



--------------------------------------------------------------------------------



 